DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/04/2022 has been entered.
 Response to Arguments
Applicant’s arguments/remarks filed on 01/04/2022 have been fully considered.
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) and specification and applicant’s arguments has/have overcome the claim rejection(s). However, applicant's amendment(s) introduced new 112(b) issues. 
With respect to the claim rejection(s) under 35 U.S.C. § 102, applicant’s arguments that Matsuda does not disclose or suggest a guide roller capable of performing the claimed functions because the cooling roll 36 is part of the stretching apparatus and is disclosed as performing other functions in addition to the functions claimed are not found persuasive. The cooling roll 36 in Fig. 1 of Matsuda is not disclosed as performing stretching or as being integral to the rolls 30 and 32 that perform the stretching as applicant alleges. Applicant relies on C6, L58-68 of Matsuda; however, this passage is directed to the embodiment in Fig. 3 of Matsuda which is not used in the rejection. The cooling roll 36 of Matsuda is capable of performing the claimed functions. The fact that the cooling roll 36 of Matsuda is disclosed as performing additional functions than the ones claimed is irrelevant. Matsuda discloses/suggests a guide roller positioned between the stretch-forming device and the tool (roll 36 is positioned between the stretch-forming rollers 30 and 32 and the next station to transfer the stretched-formed sheet 10 “from the stretching apparatus to a next station”, wherein the roller 36 is clearly capable of guiding the stretched-
In addition, applicant’s arguments against the prior art of record are moot in view of the new grounds of rejection presented in this office action. 
With respect to the double patenting claim rejection(s), applicant argues that the double patenting rejection in view of the patent US 10730227 is improper because a claim in a divisional application to a previously non-elected and unexamined embodiment may not be rejected on the ground of non-statutory double patenting over an embodiment examined in the first application. 
Applicant’s arguments are not found persuasive because: i) the instant application is not a divisional application of US 10730227; ii) embodiment of Fig. 10 was not restricted in the application 15050241 of US 10730227 as applicant alleges (see CTRS dated 11/16/2017); iii) the subject matter of embodiment of Fig. 10 was examined in the application 15050241 of US 10730227 (see CTRS dated 11/16/2017, claim set CLM 01/04/2018, and NOA dated 03/20/2020 ); iv) applicant admits that claim 1 is a generic claim readable on multiple embodiments (pg. 2-4 of remarks); thus, the examined and allowed embodiment directed to a pair of stretched-forming rollers discloses and reads on the generic claim 1; and v) Examiner withdrew the restriction requirement to any claim that requires all the limitations of the 
Notes
Examiner wishes to point out to applicant that claim(s) 1 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus. See MPEP §§ 2112.01 I, 2114 I-II, and 2115.
The term “sheet of pre-preg material” has been interpreted below as merely setting forth the material worked upon by the claimed apparatus, which does not add patentable weight to the structural limitations of the apparatus/structure. See MPEP § 2115.
The term “tool” has been interpreted below as if the “tool” is not required by the claim because the claim does not positively recite the “tool” as an element of the claimed assembly.
The recitation “before the sheet of pre-preg material is applied to the tool” recitations have been interpreted below as merely setting forth the intend use of the claimed apparatus, which does not add patentable weight to the structural limitations of the apparatus. See MPEP §§ 2114 II and 2115. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
 ‘a stretch-forming device (generic place holder without sufficient definite structure) configured to stretch-form at least one section along a width of a sheet of pre-preg material to a longer length than at least one other section along the width of the sheet of pre-preg material before the sheet of pre-preg material is applied to a tool (functional language)’ in claim 1 with corresponding structure/scope disclosed in at least paragraphs [0033] and [0039] of applicant’s specification. 
‘two members (generic place holder without sufficient definite structure) configured to apply a force to the at least one section of the sheet of pre-preg material and to remove the force applied to the at least one section of the sheet of pre-preg material before the sheet of pre-preg material is applied to the tool (functional language)’ in claim 1 with rollers/belts/roller-belt as the corresponding structure disclosed in at least paragraphs [0034-0037] and [0042] of applicant’s specification.
equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “conical ends configured to retain the form of the pre-preg-material” which is indefinite. There is not insufficient antecedent basis for “the form of the pre-preg-material” in the claim. Furthermore, the limitation can have multiple plausible interpretations. The limitation can be interpreted as if the conical ends have the same form/shape as the form/shape of the pre-preg material or as if the conical ends support the sheet of pre-preg material to aid in maintaining the stretched-formed state of the sheet of pre-preg material. According to para. [0039] and Fig. 10 of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Matsuda (US 5071601 – of record). 
Regarding claim 1, Matsuda discloses an assembly (roller assembly shown in Fig. 1) comprising:
a stretch-forming device configured to stretch-form at least one section along a width of a sheet of … material to a longer length than at least one other section along the width of the sheet of … material before the sheet of … material is applied to a tool (stretching device/apparatus comprising rollers 30 and 32 shown in Fig. 1 capable of stretching at least one section 10b along a width of a sheet of material 10 to a longer length than at least section 10a or a central section along the width of 10 to stretch-form an arcuate sheet by the stretching and before the stretched-formed arcuate sheet 10 is transferred to a “next station”, the next station is not shown), the stretch-forming device comprising at least two members 
a guide roller positioned between the stretch-forming device and the tool (roll 36 is positioned between the stretch-forming rollers 30 and 32 and the next station to transfer the stretched-formed sheet 10 “from the stretching apparatus to a next station”, wherein the roller 36 is clearly capable of guiding the stretched-formed sheet 10 from the stretching apparatus 30 + 32 towards the next station/tool: C5, L4-11, C6, L37-40, and Fig. 1); the guide roller configured to direct the sheet of … material onto the tool (the roll 36 configured to transfer the stretched-formed sheet 10 from the stretching apparatus towards the next station/tool, wherein the roller 36 is clearly capable of directing the stretched-formed sheet 10 towards and onto the next station/tool: C5, L4-11, C6, L37-40, and Fig. 1) and including conical ends configured to retain the form of the … material (the cooling roll 36 being a tapered roller having a conical large diameter end 36b and a small diameter end 36a which are capable of helping the stretched-formed sheet 10 retain its stretched-formed shape by cooling it while it is in the stretched-formed shape and/or by having different arc lengths at the ends that support and accommodate the edges of the stretched-formed sheet 10 having different arc lengths while conveying it: C5, L5-20, C6, L24-47, and Fig. 1; thus, the roll 36 of Matsuda reads on the claimed guide roller). 

    PNG
    media_image1.png
    401
    816
    media_image1.png
    Greyscale

While Matsuda fails to disclose that the sheet is made of pre-preg material, the pre-preg material merely sets forth the material worked upon by the claimed assembly, which does not add patentable weight to the structural limitations of the claimed assembly (See MPEP §2115). Thus, the assembly of Matsuda is substantially identical to applicant’s claimed assembly in terms of structure and functions, and therefore, is expected to be capable of stretch-forming at least one section along a width of a sheet of pre-preg material to a longer length than at least one other section along the width of the sheet of pre-preg material before the sheet of pre-preg material is applied to the tool if/when the sheet of pre-preg material is the sheet provided to the assembly of Matsuda. See MPEP §§ 2112.01 I, 2114 I-II, and 2115. 
For these reasons, Matsuda discloses the assembly substantially as claimed by applicant and anticipates claim 1.
Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Comastri (US 3498862). 
Regarding claim 1, Comastri discloses an assembly (assembly shown in Fig. 1) comprising:
a stretch-forming device (S) configured to stretch-form at least one section along a width of a sheet of pre-preg material (14) to a longer length than at least one other section along the width of the sheet of pre-preg material before the sheet of pre-preg material is applied to a tool (device S configured for differentially stretching mat 14 across the width thereof so that at least one edge is 
a guide roller positioned between the stretch-forming device and the tool (conical guide roller 17 positioned between the stretch-forming device S and the mandrel 15: C4, L35-49, Fig. 1, and Fig. 4); the guide roller configured to direct the sheet of pre-preg material onto the tool (the conical guide roller 17 capable of directing the stretched-formed 14 onto the mandrel 15: C4, L35-49, Fig. 1, and Fig. 4) and including conical ends configured to retain the form of the pre-preg-material (the conical guide roller 17 having a conical large diameter end and a small diameter end which are capable of helping the stretched-formed mat 14 to retain its stretched-formed shape by having different arc lengths at the ends that support and accommodate the edges of the stretched-formed mat 14 having different arc lengths while conveying it: C7, L6-27, Fig. 1, and Fig. 4; thus, conical guide roller 17 of Comastri reads on the claimed guide roller). Furthermore, the assembly of Comastri is substantially identical to applicant’s claimed assembly in terms of structure. See MPEP §§ 2112.01 I, 2114 I-II, and 2115. For these reasons, Comastri discloses the assembly substantially as claimed by applicant and anticipates claim 1.

    PNG
    media_image2.png
    379
    485
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin-Cocher (US 5797246) alone or further in view of Matsumoto (US 5195296 – of record) and/or Comastri (US 3498862).
Regarding claim 1, Martin-Cocher discloses an assembly (roller assembly shown in Fig. 1) comprising:
a stretch-forming device configured to stretch-form at least one section along a width of a sheet of … material to a longer length than at least one other section along the width of the sheet of … material before the sheet of … material is applied to a tool (stretching device comprising stretching rollers 5 and 7 shown in Fig. 1 capable of stretching at least one section 17.1 along a width of a sheet of material 17 to a longer length than at least section 17.2 along the width of 17 to stretch-form the sheet before the stretched-formed sheet 17 is applied to a load/tool 31: C4, L16-43, Fig. 1, and Fig. 9), the stretch-forming device comprising at least two members configured to apply a force to the at least one section of the sheet of … material and to remove the force applied to the at least one section of the sheet of … material before the sheet of … material is applied to the tool (stretching device comprising stretching rollers 5 and 7 shown in Fig. 1 capable of applying a stretching force/tension to the at least section 17.1 and capable of removing the applied stretching force/tension after 17 is passed between the rollers 5 and 7 and before the stretched-formed sheet  17 is applied to load 31: C4, L16-43, Fig. 1, and Fig. 9); and
a guide roller (spool 9 for transfer) positioned between the stretch-forming device and the tool (the spool 9 positioned between the stretching device comprising the stretching rollers 5 and 7 shown in Fig. 1 and the load/tool 31 shown in Fig. 9: C4, L16-57, C6, L21-50, Fig. 1, and Fig. 9, wherein the spool 9 is clearly capable of guiding the stretched-formed sheet 17 from the stretching rollers 5 and 7 onto the tool when the spool is used as a transfer spool rather than a storage spool: C4, L16-57, C6, L21-50, Fig. 1, and Fig. 9), the guide roller configured to direct the sheet of … material onto the tool (the transfer spool 9 

    PNG
    media_image3.png
    308
    515
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    373
    350
    media_image4.png
    Greyscale

Fig. 1 and Fig. 9 of Martin-Cocher clearly disclose the embodiment where spool 9 is used for storage and transfer. However, Martin-Cocher explicitly discloses that spool 9 can be used “for storage and/or transfer” (C4, L29). As such, Martin-Cocher discloses/suggests an assembly substantially as claimed by applicant when the embodiments of Fig. 1 and Fig. 9 are combined and when the spool 9 is only used for transfer of the sheet from the stretching device/roller to the load/tool 31. 
If applicant disagrees with examiner’s interpretation of Martin-Cocher, then, in the same field of endeavor, assemblies for selective stretching, Matsumoto discloses a stretch-forming device (stretching rollers 3, 3’) and an idler roll (5) capable of guiding and directing a stretched sheet from the stretch-forming device to a load/tool (a/1) for the benefits of benefit(s) of enabling direct transfer/application of the stretched sheet to/onto the tool. 
Comastri discloses an assembly comprising a stretch-forming device (S) and a guide roller (17) capable of guiding and directing a stretched sheet from the stretch-forming device to a tool (15) for the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the assembly of Martin-Cocher in view of Matsumoto and/or Comastri by arranging the spool 9 between the stretch-forming device and the tool and by configuring the spool as a transferring and guiding roller configured to direct the stretched sheet from the stretch-forming device onto the tool directly for the benefit(s) of enabling direct transfer/application of the stretched sheet to/onto the tool as suggested by Matsumoto and Comastri. See MPEP §§2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
While Martin-Cocher fails to disclose that the sheet 17 is made of pre-preg material, the pre-preg material merely sets forth the material worked upon by the claimed assembly, which does not add patentable weight to the structural limitations of the claimed assembly (See MPEP §2115). Thus, the assembly of modified Martin-Cocher is substantially identical to applicant’s claimed assembly in terms of structure, and therefore, is expected to be capable of stretch-forming at least one section along a width of a sheet of pre-preg material to a longer length than at least one other section along the width of the sheet of pre-preg material before the sheet of pre-preg material is applied to the tool if/when the sheet of pre-preg material is the sheet provided to the assembly of modified Martin-Cocher. See MPEP §§ 2112.01 I, 2114 I-II, and 2115. Additionally, since Comastri further discloses/suggests to use sheets of pre-preg material as the material worked open in stretch-forming assemblies for the benefits of stretch-forming articles made of fiber reinforced composites, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the assembly of Martin-Cocher in view of Comastri by using pre-preg sheets instead of plastic sheet for the benefit(s) of stretch-forming articles made of fiber reinforced composites. See MPEP §§2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and/or 19 of U.S. Patent No. US 10730227 in view of Comastri (US 3498862). 
Regarding claim 1, claims 17 and/or 19 of the reference patent discloses an assembly (system) comprising:
a stretch-forming device (opposing rollers) configured to stretch-form at least one section along a width of a sheet of pre-preg material to a longer length than at least one other section along the width of the sheet of pre-preg material (claim 1) before the sheet of pre-preg material is applied to a tool (claim 17), the stretch-forming device comprising at least two members configured to apply a force to the at least one section of the sheet of pre-preg material and to remove the force applied to the at least one section of the sheet of pre-preg material before the sheet of pre-preg material is applied to the tool (the opposing rollers capable of applying a nipping/stretch-forming force to the at least one section of the sheet of pre-preg material as it passes between the opposing rollers and capable of removing the force applied to the at least one section of the sheet of pre-preg material after it passes between the opposing rollers and before the sheet it is applied to the tool: claim 17 and/or 19). Although the language in the claims at issue is not identical, the language is coextensive in scope in view of the BRI of instant claim 1.
The claims of the reference patent fail to disclose a guide roller positioned between the stretch-forming device and the tool, the guide roller configured to direct the sheet of pre-preg material onto the tool and including conical ends configured to help the stretched-formed sheet of pre-preg-material material retain its stretched-formed state.
However, in the same field of endeavor, stretch-forming assemblies/apparatuses, Comastri discloses the technique of incorporating a guide roller (17) between a stretch-forming device (S) and a tool (15), the guide roller (17) configured to direct the stretched-formed sheet of pre-preg material (14) onto the tool, the guide roller (17) including conical ends configured to help the stretched-formed sheet of pre-preg-material material retain its stretched-formed state for the benefits of benefit(s) of enabling direct transfer/application of the stretched sheet to/onto the tool (C4, L35-49, C7, L6-27, Fig. 1, Fig. 4, and as applied above). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the assembly of the patent in view of Comastri by incorporating a guide roller having conical ends between the stretch-forming device/rollers for the benefit(s) of enabling/enhancing direct transfer/application of the stretched-formed sheet to/onto the tool as suggested by Comastri. See MPEP §§2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Schanz (US 2501584) discloses an assembly comprising stretching rollers (33-36) readable on the claimed stretch-forming device and capable of performing the claimed functions, at least one conical guide roller (63) capable of performing the claimed functions, and a table (6l) readable on the tool (Figs. 1-3 and accompanying text). Thus, Schanz discloses an assembly substantially as claimed by applicant in claim 1;
Kurata (US 5307609) disclose the technique of incorporating conical portions (165a-b/208) after a stretching device for the benefit(s) of preventing shrinkage of the stretched film (C21, L4-11; C23, L47-59, Fig. 24 and/or Fig. 27);
Shinoda (US 20100285265 – of record) discloses usage of rollers for selectively nipping sections of a pre-preg sheet material and curving/stretch-forming the sections of the pre-preg sheet material to different lengths (P0208, Fig. 7, and Fig. 27);
Kierbel (US 6454555 – of record) discloses a device (F6) comprising a pair of mating rotating rolls (26) comprising adjacent sections (P4 and P3) configured to travel at different tangential velocity and to nip a strip (12) for the benefit(s) of drawing/stretching the strip (12) in the longitudinal direction by amounts which increase progressively across its width and curving the strip (C1, L53-56; C4, L4-16 & F6; wherein the strip comprises pre-preg material: C1, L19-22); 

Arora (US 20020119720 – of record) discloses opposing stretching rollers comprising at least two toothed sections and a cylindrical section for the benefit(s) of performing selective nipping and stretching (Fig. 8 and accompanying text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743